 PENN-MOR MANUFACTURING CORPORATION647WE WILL NOT discharge employees in order to prevent union activity orunionization of our employees.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of rights guaranteed in Section7 of the Actincluding the right to join unions or to engage in concerted activity for theirmutual aid or protection or to refrain from such activity.ORKrN EXTERMINATING COMPANYOF KANSAS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Penn-Mor Manufacturing CorporationandAmalgamated Cloth-ingWorkers of America,AFL-CIO.CaseNo. 28-CA-721.March 28, 1962DECISION AND ORDEROn January 17, 1962, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief, and the Respondent filed a brief in sup-port of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn an amended charge dated September 1, 1961,filed by Amalgamated ClothingWorkers of America,AFL-CIO,herein called the Union,the General Counsel ofthe National Labor Relations Board, herein called the Board,issued his complaintdated September 27, 1961,alleging in substance that Penn-Mor Manufacturing Cor-poration,the Respondent herein,discharged six named employees in violation ofSection 8(a) (3) of the National Labor Relations Act, as amended,herein called theAct, and by this action and certain specified statements and conduct violated Section136 NLRB No. 63. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(1) of the Act.On the complaint and the Respondent'sduly filed answerthereto denying that it had engaged in the alleged unfair labor practices,a hearingwas conducted before me,the duly designated Trial Examiner,at Phoenix,Arizona,on October 31 and November 1, 2, and 3, 1961. All parties were represented andparticipated in the hearing.On or before December 15, the General Counsel andthe Respondent, respectively, filed briefs.Upon the entire record in the case, my observation of the witnesses and considera-tion of the briefs filed with me, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent,a Pennsylvania corporation,operates offices and places of busi-ness in Pennsylvania and Tempe,Arizona.At its Tempe plant, its only operationinvolved in this proceeding,it is engaged in the manufacture and sale of underwear.During the 12-month period preceding issuance of the complaint herein, it manu-factured,sold, and shipped from its Tempe plant to points outside Arizona, finishedproducts valuedin excessof $50,000.If.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundAs stated in Respondent's brief, Respondent'sTempe plant was opened in 1957and was under the immediate supervision of Nicholas Godshall, plant manager, untilApril 1961.Godshall'semployment was terminatedon April 7, 1961, and onApril 10, Rowland Oonk, office manager of the Tempe plant since October, 1960,was made plant manager.A number of employees,among them some who arealleged herein to have been discriminatorily discharged,met informally to protestGodshall's discharge and circulated a petition seeking his reinstatement.On anoccasion during the lunch hour a group of them went to Godshall'shouse but heasked them to leave inasmuch as he was expecting a call from Jacob Kreider, Re-spondent's president and general manager.They left and went to a nearby park.According to the testimony Kreider drove by the park while they were gatheredthere.Velma Roberts, who was later discharged,told Plant Manager Oonk that "thegirls are getting up a petition to get Nick back and are talking Union."It appears that the Union's organization drive began shortly after Godshall's dis-charge and may very well have derived its impetus from employee resentment overthe discharge,since several of those active in protesting Godshall's removal becameactive in the organizational movement.Beginning in mid-April therewere meetingsbetween union representatives and employees,and some of these meetings occurredat noon in a public park a few blocks from Respondent's plant.Nellie Cales, one ofthe employees named in the complaint,testified that on one occasion while theemployees were meeting in the park with union organizers,Clyde Mansfield. assistantplant manager,drove by in a red truck and observed them.Clara Cross, RuthHogan,and Gladys Clark,other employees named in the complaint who were presenton this occasion,testified for the General Counsel but were not questioned on thepointMansfield denied that he had drivenby the parkon such an occasion or thathe owned or drove a red truck during that period.Surveillance is not alleged nor am I able to infer company knowledge of thoseactive in protesting Godshall's dismissal from the fact that Kreider drove by a publicpark where a group of those protesting the discharge was gathered.It is doubtfulthat Kreider,whose office was in the East,would have been familiar enough withTempe employees to identify the individual employees in the group,or that bymerely driving by a public park at some 140 feet distance from the group. wouldhave been able to make much identification.As to Mansfield'sdriving by the parkon the occasion of an organizational meeting,had this occurred as testified to byCales and had the General Counsel considered the matter significant,itwould appearthat he would have sought corroboration of Cales' testimony by the other employeespresent on that occasion whom he called as his witnessesLacking such corrobora-tion and in view of Mansfield's denial,I can accord no weight to Cales' testimony and,in any event,would not infer company knowledge of the organizationalcharacterof the meeting and the identity of employees engaging in it. from the fact that Mans-field drove around the park at some considerable distance from the group. PENN-MOR MANUFACTURING CORPORATION649Oonkand Kreider testified that their first knowledge of theUnion's organizationalactivities among their employees came when they learned onabout April 22 thattheUnionhad filed a charge with the Board alleging that the Respondent had en-gaged in unfair labor practices.The charge, filed April21, waslater withdrawn anda consent-election agreement entered into.AboutMay 1,on advice of counsel,Oonk and Kreider metwith Mansfield andother supervisorypersonnel,and advised the latter to remainneutral with respect toorganizational activities,"not to take sides either way, not to informanyone whichway to go . . . which way to votein the election."B. Antiunion statementsThe only evidence that the Respondent made threatening or hostile statementswith respect to the Union during the preelection period is the testimony of LucilleWilson, a supervisor, who was herself discharged on July 25. She testified that sheasked Mansfield if he thought the Union would come in, and he replied that it wouldnot.She first testified that this was all she could recall of the conversation on thisoccasion, but on being prompted added that Mansfield said "they would close theplant before they would accept a union."Wilson further testified that having heardrumors that she would be discharged if the Union succeeded in organizing the plant,she asked Oonk if a union victory would affect her employment, and Oonk replied,"Lucille, you know better."Further according toWilson, after the election she asked Mansfield what hethought would happen to girls that were union minded,and he replied, "If they stepout of line, it will be too bad."Mansfield denied the statements attributed to himby Wilson.Finally,Wilson testified that Oonk said that any supervisor who wasunion minded should be discharged.CreditingWilson in full, it would nevertheless be apparent that the antiunionstatements she testified to did not constitute a violation of the Act because theywere statements made by one supervisor to another and were not made in the pres-ence of, or repeated to, rank-and-file employees.At most they would show anattitude, a bias, on the part of management.Nor is there anything violative of theAct in a speech which Kreider made to Tempe employees following the election, inwhich he expressed his pleasure in the election results, thanked the employees forrejecting the Union, referred to losses in production and quality of production duringthe election campaign,and offered the opinion that it would be financially disastrousfor the Respondent to be subjected to a repetition of such losses during an organiza-tional period.This last might be construed by some as a veiled threat directed againstrenewed organizational efforts,but in the entire context of the speech,I do not viewit as such.I shall recommend that the allegations of independent violations of Section 8 (a) (1)of the Act be dismissed.C. Line overseersIn issue are the supervisory functions of persons called quality and productionoverseers, or line overseers, or line supervisors, who are in charge of the severalsewing lines maintained at Respondent'sTempe plant.There are from 15 to 30employees on each of these lines.The line overseers do very little actual machinework and their time is occupied chiefly in keeping the work flowing to the variousoperators,and in securing quality of production.They exercise independent judg-ment in determining what garments should be rated"seconds" or repaired and made"firsts";in assigning and allocating work on the sewing or production line; and in theselection and designation of operators for overtime work on Saturdays,apparentlya prized designation.It further appears that the line supervisor has some, thoughlimited,disciplinary authority over the operators on her line, such as observing infrac-tions of company rules, reporting on them to management,and issuing such admon-ishments as appear to be required.The functions that most clearly establish themas supervisors within the meaning of the Act are their participation in the interviewingof applicants for employment,the making of effective recommendations with respectto employment,and the authority to make disciplinary recommendations.It is alsopersuasive on the issue that they attend meetings with officers of management, suchas the meeting in May when they received instructions to observe neutrality in theorganizational campaign.On the entire evidence I am persuaded and find that theseveral persons who since April 1961 have been designated quality and productionoverseers,previouslyknown as line supervisors or overseers, are supervisors withinthe meaningof the Act. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The dischargesThe complaintallegesthe discriminatory discharge of the following employees,discharged on or about the dates in 1961 given below. Velma Roberts, April 21;Clara L. Cross and Ruth Hogan, June 19; Gladys Clark, June 29; Breta Little,June 30; Nell M. Cales, July 14.1.Velma RobertsRoberts was employed by Respondent in August 1957, shortly after the Tempeplant openedFor a period she was a floorlady with supervisory authority over lineoverseers.Shortly before her discharge, either at her own request or otherwise, shewas returned to a rank-and-file job as machine operator.This occurred before shewas in any way involvedin unionactivities.According to Roberts, she reported toOonk and Kreider, or both, that a petition was being circulated seeking former PlantManager Godshall's reinstatement and that the girls were "talking Union "Furtheraccording to her testimony-which was voluble and on the whole confusing-Oonkshowed some impatience and resentment, apparently inferring that she favored thereinstatement of his predecessor.Oonk criticised her for being away from hermachine onan occasionwhen she was seeking a conference with Oonk's superior,Kreider.,On April 21, Roberts attendeda meetingat the home of employee Evelyn Thomp-son, where union organizers as well as other employees were present, and at thismeeting she signed a union authorization card.According to her, she was the onlyone who signed a card at this meeting. She had been absent from her work theprevious afternoon to have some glasses fitted, and was also absent on the day shesigned the union card. That same evening Oonk called her at her home and informedher that she was discharged.The reason that he gave her for her discharge was thather "attitude" was not good.Her discharge is recorded as having been requiredbecause she was "unable to adjust to new companymanagementpolicies."Oonk testified that after being returned to machine operation, Roberts was not ather machine at the required time on several occasions and that he observed her invarious areas of the sewing room talking to the operators.On one occasion hecautioned her to get back to her machineFurther, according to him, Roberts'supervisor reported to him that Roberts refused the instructions normally given by aline overseer, saying thatshe needed no instructions,and that asa result somegarments had to be repaired.He denied that he had any knowledge that Robertswas involved in union activities.Roberts' discharge, coming on the heels of her meeting withunion organizers andsigning a unioncard,naturally givesrise to speculationon the motives prompting it.There is no evidence, however, that her attendance at this meeting and executionof a unionauthorization card was reported to Oonk or that he had any knowledgeof it, unless we are to infer knowledge from the fact that two line overseers, WandaWise and Breta Little, attended the meeting.Both Little and Wise were witnessesfor the General Counsel and he did not question them on whether they reportedRoberts' action in attending a union meeting and signing a union card to Oonk orother officers of management, as he 'doubtless would have if such were the fact.As amatter of fact, Little. herself, signed a union card and was outspokenly prounion, andit is a reasonable inference that Wise's sympathies lay in the same direction. It isentirely unlikely that either would have reportedon a unionmeeting to Oonk or toany other officer of managementRoberts' own testimony, disjointed andconfusingthough it was. indicates that Oonk was irritated by what he inferred was her partisanloyalty to his predecessor, and I think it likely that he felt that he could not counton her cooperation in his management of the Tempe operation.Her demotion fromfloorladv to machine operator before sheengaged inany union activitiesis an indi-cation of 'Conk's lack of confidence and satisfaction in her performance of her duties.Between April 10, when he was mademanager,and April 21 when the Union fileditsfirst charge of unfair labor practices, he caused six employees to be discharged,and only one of these discharges-Roberts'-is alleged to have had discriminatorymotivation.In my opinion, the evidence considered as a whole does not establisha causal connection between Roberts'union activitiesand her discharge, and, accord-ingly, I must recommenddismissalof thecomplaintwithrespect to her.2.Breta LittleBreta Little had been emnloved by the Respondent for almost 3 years when she wasdischarged on June 30.During the last year of her employment she was a linesupervisorShe testified that her responsibilities as line supervisor were "supposed" PENN-MOR MANUFACTURING CORPORATION651to be the same as those of other line supervisors. She did not recall having attendeda meeting with management prior to the June 13 election in which supervisors weredirected to observe neutrality with respect to the Union, but it is clear that she didattend some meetings limited to supervisory personnel, and she admitted that on atleast two occasions prior to her discharge she had participated in the interview ofapplicants for employment.Otherwise, and generally, her testimony tended to mini-mize the supervisory authority vested in her as a line overseer.LucilleWilson,admittedly a supervisor, testified, however, that she told Mansfield that she was sur-prised at Little's prounion activity "as supervisors were supposed to be neutral" andthatMansfield replied that he had told Kreider that he was sorry he recommendedLittle for a supervisory position.Itmay well be that Little did not regard helself as part of the supervisory hierarchy,and apparently she did not since she attended union meetings, signed a union authori-zation card, and voted a challenged ballot in the election of June 13, but I can find nolicense on the basis of the entire evidence for finding that she, in contrast with otherline supervisors, was vested with no functions which would bring her within the statu-tory definition of supervisor.As a matter of fact, on the day that she was discharged,she was invited to attend a luncheon limited to supervisory personnel which was ar-ranged to enable the latter to meet a representative from Respondent's eastern officewho was present for training instruction purposes. She declined the invitation andtold one of the employees, "I'll be damned if I will attend that luncheon."Thiswas reported to Oonk.Concerning her refusal, she testified, "I had an idea what itwas about, it was like some of the meetings that they had had about-well, just thesame old thing." She further testified that she was indifferent to the meeting becausethe Respondent had just discharged her girl friend, Gladys Clark.When Oonkapproached her on the day of the luncheon, she told him, "You are getting around tome," whereupon he replied, "You brought it up, yes-'O.K., you're fired."According to Little, Oonk further said with respect to her discharge that he didnot like her attitude toward the Company or the Union, and that neither that plant norany other plant in the vicinity would tolerate a line supervisor being involved in unionactivities.He further said, according to her, that you could not be loyal to just oneperson, and she inferred that he had reference to his predecessor, Godshall.As amatter of fact she had been one of the group which had deplored Godshall's dis-missal, and had had a hand in on the preparation of a petition seeking his reinstate-ment which was circulated among the employees but which, apparently, was nevershown to management. Oonk denied the statements attributed to him by Little andtestified that her discharge was based on her lowered efficiency and lack of interestin her job following Godshall's discharge and the Union's defeat at the polls. Ido not find this explanation unreasonable in view of her strong partisan feeling to-ward Godshall and the Union, but be that as it may, her supervisory status removesher from our consideration as an employee. I shall recommend dismissal of thecomplaint with respect to her.3.Clark, Cross, Hogan, and CalesClark, Cross, Hogan, and Cales, as machine operators, were paid on a pieceworkbasis.Each signed the petition seeking Godshall's reinstatement and each signeda union authorization card.With respect to the petition, assuming without findingthat those signing it engaged in protected concerted activities, nevertheless the evi-dence fails to establish that this petition was ever presened to management or wasever seen by management. Oonk and Kreider were informed by Velma Roberts thatsuch a petition was being circulated, and doubtless the line supervisors knew of it-some, indeed, signed it-but there is no basis in the evidence for finding that Clark,Cross, Hogan, or Cales were any more active in its circulation than numerous otheremployees or that they would reasonably be singled out by the Respondent as itsinstigators or prime supporters. In short, I do not believe that their concerted actionwith other employees in the signing and circulation of the petition was a factor intheir respective discharges, although their resentment of Godshall's dismissal asreflected in their production may have been.With respect to their union activity, Respondent admittedly had knowledge thatCross and Hogan were active union adherents.Oonk denied such knowledge withrespect to Clark and Cales.There is very little evidence that would support a findingthat either Clark or Cales was singled out and discharged because of union activities.Both signed union cards but there is no evidence that the Respondent had knowledgeof this.Clark wore a union apron on several occasions while she was cleaning hermachine, but these ,aprons were passed out by union organizers to all the employees,and the fact that one wore hers while cleaning her machine would hardly suffice tostamp her as an outstanding union adherent.Aside from her use of the union apron, 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere is Clark's testimony that on an occasion prior to the election her line supervisor,Mary King, said to the girls on her line, "I hope you girls know what you are doing."Clark answered, "Well, we think we know or we wouldn't be at it."King asked,"Well, don't you think this is a good job?" and Clark replied, "Well, not financially."Cales wore a vote "Yes" badgeon theday of election,and on anoccasion priorto the election, Oonk made some joking remark indicating that he identified Caleswith the prounion group. Such evidence, while it may be said to be sufficient to sup-port an inference that the Respondent had some knowledge that Clark and Calesfavored the Union, failed to establish that they were in any way outstanding or con-spicuous in their union advocacy, and I would be at some loss to understand whythe Respondent would single them out for discriminatory discharge.Violations of a plant rule limiting rest periods to 15 minutes a day were advancedby the Respondent as at least a partial reason for the discharge action with respectto each of these employees, and some note must be taken of this rule and its en-forcement.There appears to have been some misunderstanding among the em-ployees as to whether this 15-minute rule covered visits to the restroom, or wasexclusive of restroom requirements, but this is immaterial since the infractionscharged were that the 15 minutes allowed for coffee breaks, exclusive of visits to therestroom, had been exceeded.There appears to be no doubt that the Respondenthad such a rule, that employees were informed of it when hired, and a notice of therule was posted.The testimony of all the witnesses convinces me that prior to Oonk'selevation to the plant managership, and for some time thereafter, the rule was honoredmore in the breach than in the observance and that prior to the bargaining electionof June 13, there had been no strict enforcement of it. By all accounts productionsuffered during the organizing campaign and was still lagging after the June 13 elec-tion.It is not unreasonable that Oonk in his newpost as plantmanager would seeka stricter enforcement of plant rules which affected or might affect production, andthat he would feel somewhat restrained because of the earlier filing of unfair laborpractice charges against the Respondent, in taking vigorous disciplinary action untilafter the election was out of the way.Therefore, I do not feel that a stricter en-forcement of the 15-minute rule following the election was necessarily attributable toantiunionmotivation, though its applicationin the caseof the fouremployees inquestion raises some doubts in my mind.All of them testified that the rule was stillbeing laxly enforced if at all and all of them were persuasive in their testimonythat others as well as themselves took liberties with itAll of them admitted as tothemselves that they had on numerous occasions overstayed the allotted time.Hoganand Cross, who were among Respondent's better producers, testified that it was theirunderstanding of the rule that once an employee had made her piecework quotafor the day, she was allowed to exceed the 15-minute time limit, inasmuch as thiswould, in effect, be on her own time, and that Kreider had so informed them.Kreider denied this. I think there may very well have been a misunderstanding onthe point, but Cross, at least, prior to her discharge had been warnedagainst con-tinuing to exceed the 15-minute limitation, and it appears that Clark was given asimilar warning. I am convinced that neither heeded the admonition.With respect to Clark, King, her supervisor, testified that she warned all the girlson her line about exceeding their coffee breaks and that Clark was the only one whothereafter continued to violate the rule.She also testified that Clark became anundesirable employee because of her continuous carping about her work, she "wasalways complaining about thematerial-oneday it was soft, the next day it washard-one day it was slippery, couldn't handle the work, and it was impossible foranybody to make a rate with such work as that."Evelyn Gallatin, Cales' line overseer, testified that the quality and quantity ofCales' production had fallen substantially during the period prior to her discharge,and were not getting any better.According to Gallatin, shortly before the discharge,she observed that Cales had exceeded her coffee break time and was sitting at hermachine idle.When she instructed Cales to get to work, Cales replied, "Well, damnit, I don't like to be told what to do." Several days after this, when Gallatin observedthat Cales was still abusing her coffee break, and there was no improvement in herproduction, she reported to Mansfield or Oonk or both and Cales was discharged.Respondent's quality and production records corroborate Gallatin in her testimonythat anincreasingamount of repairs was required on Cales' work during the closingweeks of her employment, and that her productionlevel had fallen.On the entire testimony,I can find no preponderating weight of evidencesupport-ing theGeneral Counsel'spositionthat Clark and Cales were discharged becauseof union orconcerted activities,and accordinglymust recommend dismissal of thecomplaint with respectto them.Ihave found more difficultyin resolving the issueswith respect to Cross andHogan.This difficultylies in thefact that they admittedly were two ofthe Respond- PENN-MOR MANUFACTURING CORPORATION653ent's best producers and that they admittedly were known to the Respondent asleading union adherents.While I think the Respondent was very careful not toengage inconduct which would interfere with its employees' free choice in theJune 13 election, it is equally clear that the Respondent was opposed to the unioniza-tion of its employees, as it had a right to be, and was highly pleased at the electionresults.Kreider's concern lest the Respondent be subjected to a repetition of lossin production due to a renewed organizational campaign was expressed in lawfulbut nevertheless clear and unequivocal language in his address to employees follow-ing the election.Respondent might well, therefore, welcome an opportunity to riditself of employees known to it to be actively prounion in order to discourage, orat least postpone, another organizational attempt.All of this has entered into myconsideration of the discharge cases, as has my consideration of the natural desireon Oonk's part to make a good showing in his new job as plant manager and to re-move any obstacles which might impede efforts to obtain improved quality andhigher production.To some extent these considerations cancel out each other, orstrike a balance, but the balance is somewhat affected by the fact that from the timeOonk became plant manager until November 1961, the Respondent discharged atotal of some 31 employees for various reasons ranging from poor work to ex-cessive absenteeism, and discrimination is charged with respect to only six of these,four of whom I have eliminated from further consideration here.It further appears that the discharge of both Cross and Hogan followed com-plaints made to Mansfield and Oonk by their line supervisor, Gallatin, that they wereexceeding the time allotted for their rest periods, and that the quality of their pro-duction had substantially fallen, and that Cross, at least, had an insubordinate atti-tude toward her supervisor.With Cross, I think there is no doubt that Gallatin hadsufficient provocation outside of union activities to cause her to seek Cross' discharge,the conflict between the two being clearly establishedIdo not intend to give indetailGallatin's description of Cross' behavior which she considered sarcastic, juve-nile, etc."She was always right," Gallatin testified, "let's put it that way. I waswrong. . . .I really felt like slapping her face, but I can't do that. ..Every dayI expected trouble...These generalizations were sufficiently documented toconvince me that Cross did, indeed, have a contemptuous attitude toward her super-visor, and Cross' demeanor on the witness stand added to rather than dissipated thisimpression.There being no showing that Gallatin was antiunion or biased in thematter, and Cross' discharge having resulted from Gallatin's complaints and recom-mendations, I can find in this record no preponderance of evidence to support afinding of a discriminatory discharge, and therefore will recommend dismissal ofthe complaint with respect to Cross.Hogan made a very favorable impression on me as a witness, and did her dischargestand apart from Cross' I would find it difficult to regard it as lawfully motivated.Admittedly, she exceeded the 15 minute break period but I am convinced that sodid many other employees who were not discharged. It does appear, however, thatboth Hogan and Cross, because they were good producers and regularly exceededthe minimum required of them, took more liberties with the rest period allotmentthan was customary, feeling that they were justified in doing so because of their highproduction.Under Godshall's management apparently they had encountered nosupervisory resistance to these habits, but this is not to say that Oonk, in his effortto tighten up on production and quality, could not lawfully demand a more strictadherence to plant rules. It further appears that neither Hogan nor Cross paid anyattention to the admonishments of their supervisor, Gallatin.Finally, there is toomuch testimony from rank-and-fileemployees, as well as Gallatin, that Hogan'swork as well as Cross' had deteriorated in quality since the Union's defeat at thepolls, to discount entirely the probability that this was ,the fact.While the productionrecords of both remained above the minimal level required of them, these recordsdo show a considerable drop from the level attained by them earlier in the year.With all these considerations in mind, I would still entertain strong doubts as to thebona fides of Hogan's discharge except for her close association with Cross. It isclear that these two were closely associated both in their work and plant activities,and while I can find nothing in this record or in her demeanor as a witness to indicatethat Hogan was the sharp-,tongued termagant that Cross appeared to be, there canbe little doubt that she was linked in Gallatin's mind with the latter and that Gallatinregarded them as jointly liable for the difficulties she was encountering in her capacityas line supervisor. Inasmuch as I can find no substantial basis for attributing Gal-latin's complaints and recommendations for their discharge to their union activities, Imust recommend dismissal of the complaint with respect to Hogan also, thoughI do sowith some hesitancy .and somestubborn doubts. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in and at all times material herein has been engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organizationwithin themeaning of Section2 (5) of the Act.3.The Respondent has not engaged in unfairlaborpracticeswithinthe meaningof Section 8 (a) (1) and(3) of the Act.RECOMMENDATIONIt is recommended that the complaint be dismissedin its entirety.Reed'sFuelCompanyandInternationalWoodworkers ofAmerica Local Union 3-246,AFL-CIO.Case No. 36-CA-1117.March 29, 1962DECISION AND ORDEROn January 17, 1962, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that Respondent hadnot engaged in certain other unfair labor practices, and recommendedthat the allegations in the complaint as to them be dismissed.Ex-ceptions to the Intermediate Report and a supporting brief were filedby the General Counsel.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record, andadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERThe Boardadopts theRecommendedOrder of the Trial Examiner?'Pursuant to the provisions of Section3(b) of the Actthe Board has delegated Itspowers In connection with this case to a three-member panel[ChairmanMcCulloch andMembers Rodgers and Fanning].2The following sentence shall be addedto the notice:"Employees may communicatedirectlywith the Board'sSubregionalOffice,612 Lincoln Building,208 S.W.FifthAvenue, Portland, Oregon, Telephone Number, Capitol 2-1607,If they haveany questionconcerning this notice or compliance with Its provisions."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this proceeding,issued by the General Counsel of the NationalLabor Relations Board(referred to as the Board herein),alleges, as amended, thattheRespondent,Reed'sFuel Company(also called the Company herein), has136 NLRB No. 65.